SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

738
CA 13-02020
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, VALENTINO, AND DEJOSEPH, JJ.


VALERIE REUMAN, AS PARENT AND NATURAL
GUARDIAN OF HANNAH FINCH, AN INFANT,
PLAINTIFF-RESPONDENT,

                     V                                           ORDER

HONEOYE FALLS LIMA CENTRAL SCHOOL DISTRICT,
DEFENDANT-APPELLANT.


PETRONE & PETRONE, P.C., WILLIAMSVILLE (JAMES H. COSGRIFF, III, OF
COUNSEL), FOR DEFENDANT-APPELLANT.

TREVETT CRISTO SALZER & ANDOLINA, P.C., ROCHESTER (ROBERT E. BRENNAN
OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (J.
Scott Odorisi, J.), entered March 12, 2013. The order denied
defendant’s motion for summary judgment dismissing plaintiff’s amended
complaint.

     Now, upon the stipulation discontinuing action signed by the
attorneys for the parties on March 18, 2014, and filed in the Monroe
County Clerk’s Office on May 8, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   June 13, 2014                        Frances E. Cafarell
                                                Clerk of the Court